Title: To John Adams from Cotton Tufts, Jr., 1 April 1803
From: Tufts, Cotton, Jr.,Tufts, Mercy Brooks
To: Adams, John


April 1, 1803Know all Men by these Presents, That I, Cotton Tufts Junior of Weymouth in the County of Norfolk and Commonwealth of Massachusetts, Gentleman in Consideration of Seven Thousand Dollars lawful Money, paid by John Adams of Quincy in the County aforesaid Esquire the Receipt whereof I hereby acknowledge, do hereby give, grant, sell and convey unto the said John Adams, his Heirs and assigns one undivided Third Part, being all my Right Title and Interest in the Real Estate of Norton Quincy Esquire of Quincy aforesaid, and given me by his last Will and Testament, excepting my individual third part in the Woodlott in the Six hundred Acres so called, and also excepting my undivided third part in the Piece of Cedar Swamp in Hobarts Swamp so called in Braintree in Said County, which the Said Norton Quincy Esquire purchased in his Life time of Ephraim Thayer, Christopher Thayer and Shadrach Thayer,To Have and to Hold the afore-granted Premises to the said John Adams his Heirs and Assigns, to his and their Use and Behoof forever. And I do covenant with the said John Adams his Heirs and Assigns, That I am lawfully seized in Fee of the afore-granted Premises; That they are free of all Incumbrances; that I have good Right to sell and convey the same to the said John Adams And that I will warrant and defend the same Premises to the said John Adams his Heirs and Assigns, forever, against the lawful Claims and Demands of all Persons.In Witness Whereof, I the said Cotton Tufts and Mercy my Wife, in Testimony of her free Consent and voluntary Surrender of her Right of Dower and Power of Thirds in the Premises have hereunto set our Hands and Seals this first Day of April in the Year of our Lord One thousand seven hundred and ninety eight hundred and three
Signed, sealed and delivered / in Presence of us,


Asa WhiteCotton Tufts JunrHannah PorterMercy TuftsNorfolk ss. Weymouth April first 1803. Then the above Named Cotton Tufts Junr. & Mercy Tufts acknowledged the above Instrument to be their free Act and Deed—before me,Asa WhiteJustice of the Peace